Citation Nr: 0636177	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  95-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches.

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

3.  Entitlement to a compensable rating for service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974 
and from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC and Baltimore, Maryland.  In pertinent part, 
the RO confirmed and continued a noncompensable rating for 
service-connected hemorrhoids and prostatitis disabilities 
and found that no new and material evidence had been received 
to reopen the previously denied claim of service connection 
for migraine headaches.  

In August 2004, the Board remanded the issues on appeal in 
this case for additional evidentiary development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issues on appeal.

2.  In a July 1980 rating decision the RO denied reopening 
the claim of entitlement to service connection for migraine 
headaches; the veteran did not appeal.

3.  Evidence added to the record since the July 1980 rating 
decision as to the migraine headache issue is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.

4.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim for entitlement to 
a compensable rating for hemorrhoids and has not shown good 
cause for his failure to report.

5.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim for entitlement to 
a compensable rating for prostatitis and has not shown good 
cause for his failure to report.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for a headache 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  The veteran's claim for entitlement to a compensable 
rating for hemorrhoids is denied as a matter of law.  38 
C.F.R. § 3.655 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  The veteran's claim for entitlement to a compensable 
rating for prostatitis is denied as a matter of law.  38 
C.F.R. § 3.655 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in August 2003, September 2004, 
February 2005, May 2005, and November 2005.  The veteran was 
told of the requirements to successfully establish an 
increased rating and reopen a previously denied claim based 
upon the submission of new and material evidence.  The 
veteran was advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claims to the RO.  

The content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
also basically described what evidence would be considered 
new and material to reopen the headache claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

While the veteran was not provided adequate VCAA notice prior 
to the initial RO adjudication of his claims for increased 
ratings and for reopening his headache claim, the Board notes 
that these initial adjudications predated the VCAA.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, the Board notes that in the July 2006 
supplemental statement of the case, the RO included notice of 
the disability and effective date regulations.  As such, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's increased rating claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
All identified, pertinent evidence, including the veteran's 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran underwent VA examinations in 
January 1998 and December 2001.  Further, the veteran was 
scheduled for VA examinations in June 2005 for which he 
failed to report.  In a letter dated in May 2005, the RO 
informed the veteran of the provisions of 38 C.F.R. § 3.655, 
which require that the Board to proceed with the adjudication 
of the issue on the available record.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2006).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.  

New and Material Evidence Claim

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the RO 
received the petition to reopen his headache claim prior to 
the change in the law (in December 1994), the amended 
regulations are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
the RO has not received new and material evidence to reopen 
the veteran's claim of service connection for headaches.  
Service medical evidence dated in February 1977, September 
1977, November 1977, and February 1978 reflects diagnoses of 
migraine headaches, persistent muscle tension headaches, and 
tension cephalgia.  It was noted that the veteran may have 
sustained a head injury from a 30-meter fall down from a hill 
into a tree.  However, the veteran's reports of medical 
history and examination at separation in April 1974 and 
August 1979 were negative for any complaints or clinical 
findings for headaches.  At the time of the July 1980 RO 
decision, there was no clinical evidence of any current 
headache disorder, which was the basis of the RO's denial.  

Evidence received subsequent to the July 1980 final RO 
decision reflects medical treatment and ongoing complaints of 
headaches.  The Board has considered VA outpatient treatment 
records dated from 1993 to 2005 and private medial records 
dated from 1996 to 2000.  That evidence documents medical 
treatment for migraine headaches, vascular headaches, and 
other conditions such as diabetes, narcolepsy, hypertension, 
and peripheral neuropathy.  However, there is no evidence 
that shows that any current headache disorder had its onset 
in service or is in any way service-related.  This evidence 
is new, because it demonstrates clinical findings of a 
current headache condition that was not previously submitted.  
However, it is not material because it does not bear directly 
and substantially upon the specific matter under 
consideration, which is whether the veteran's headache 
condition is due to or the result of active duty service.  

The veteran has argued that his migraine headache disorder is 
related to service and that he has had headache problems 
since service.  The Board notes that as a lay person, the 
veteran is able to testify as to visible symptoms, however, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is also noted that the veteran failed to report to a 
scheduled VA examination for the purpose of determining the 
etiology of the veteran's headache disorder.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
1980 rating decision is either cumulative or redundant of the 
evidence of record and does not raise a reasonable 
possibility of substantiating the claim.  The evidence added 
to the record, including private and VA medical records, does 
not include any competent evidence relating the post-service 
manifestations of a headache disorder to active service which 
were the bases for the prior determinations.  The veteran's 
statements and the additional medical reports are essentially 
cumulative of the evidence previously considered and do not 
raise a reasonable possibility of substantiating the claim.  
Espiritu, supra.  As the information provided in support of 
the application to reopen the claim does not include new and 
material evidence, the appeal must be denied.

Increased Rating Claims

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2006).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).

In this case, records show the Board remanded the case for 
additional development in August 2004 including for 
examinations for opinions as to the current nature and 
severity of the veteran's hemorrhoid and prostatitis 
disorders.  The veteran was notified by correspondence dated 
in May 2005 that arrangements were being made to schedule him 
for examinations for his hemorrhoid and prostatitis 
disabilities and that if he failed to report without good 
cause his claim might be denied.  VA records show the veteran 
was scheduled for examinations in June 2005, but that he 
failed to report.  

In November 2005, the RO sent a letter to the veteran 
indicating that he failed to report to the scheduled VA 
examinations.  The RO inquired as to whether the veteran 
wished to reschedule the examinations and noted that a 
telephone message was left on his answering machine, which 
also inquired about rescheduling the examinations.  

A July 2006 supplemental statement of the case noted his 
failure to report for the examination and denied his claims 
for a compensable rating for service-connected hemorrhoids 
and prostatitis.  There is no evidence any VA correspondence 
was returned as undeliverable, nor has the veteran provided 
any explanation for his failure to report.  In statements 
received from the veteran's accredited representative in 
September 2006 and October 2006, it was acknowledged that the 
veteran was unresponsive to the RO's November 2005 inquiry to 
reschedule VA examinations.  The representative also 
indicated that they had no further argument to present.  


Given the presumption of regularity of the mailing of VA 
examination scheduling notice, and since the veteran has not 
provided explanation for not having reported for examination, 
the Board is satisfied that the veteran was properly notified 
and failed to report to the scheduled VA examinations without 
good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to a compensable rating for hemorrhoid and 
prostatitis disabilities must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for numbness to the 
arms; the appeal is denied.

Entitlement to a compensable rating for service-connected 
hemorrhoids is denied.

Entitlement to a compensable rating for service-connected 
prostatitis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


